DETAILED ACTION
	In Reply filed on 12/20/2021, claims 1, 4-5, and 7-9 are pending. Claims 1, 4-5, and 7-9 are currently amended. Claims 2-3 and 6 are canceled, and no claim is newly added. Claims 1, 4-5, and 7-9 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Adrian (on behalf of Yasuhide Ono) on 02/10/2022.

The application has been amended as follows: 

Claim 4. (Currently Amended) The pneumatic tire according to claim 1, wherein the inclined grooves comprise[[s]] a first inclined groove which overlaps one of the inclined 

Claim 5. (Canceled) (as being a duplicate of claim 4)

(END)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Torsten teaches all the claimed limitations (see pages 6-8 of the OA mailed on 09/20/2021) but does not specifically teach that 
“wherein the pneumatic tire comprises sipes that are provided in the central land portion, 
wherein each of the sipes are provided along an imaginary extension line extending from one of the slits, 
wherein the sipes include first sipes each of which is provided along the imaginary extension line extending from one of the first slits and disposed on the other side of the one of the first slits with respect to the shoulder main groove in the tire width direction; and second sipes each of which is provided along the imaginary extension line extending from one of the second slits and disposed on the other side of the one of the second slits with respect to the shoulder main groove in the tire width direction, and wherein each of the first sipe and each of the second sipe are alternately disposed in the tire circumferential direction.
Takashi teaches a pneumatic tire comprising sipes that are provided in the central land portion (see pages 9-11 of the OA mailed on 09/20/2021). Although Takashi could teach that the sipes are provided at an extension line from one of the slits, (1) the sipes, including first sipes and second sipes, are not provided along an imaginary line extending from one of the slits, and (2) not all sipes are provided along the imaginary line.   
Ikeda or Ochi does not teach or suggest the above-mentioned deficiency.
Therefore, Torsten in view of Takashi, Ochi, and/or Ikeda does not teach or suggest all the claimed limitations of claim 1, and thus, claim 1 is allowed. Claims 4 and 7-9 are allowed as being dependent from claim 1. Of note, claim 5 is canceled according to the Examiner’s suggested amendments above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744